Citation Nr: 1617948	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-13 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the Veteran's claim in October 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's back disability, manifested by degenerative joint disease (DJD), degenerative disc disease (DDD), and scoliosis, is related to his active service.


CONCLUSION OF LAW

Lumbar degenerative joint disease (DJD), degenerative disc disease (DDD), and scoliosis was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed at this time.
Legal Criteria
      
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Analysis

The Veteran seeks entitlement to service connection for a back disability.  As background, the Veteran's service treatment records (STRs) contained multiple references to his back.  For example, a May 20, 1974 STR stated "1st time ever...gradual onset, bilat[eral], paraspinous, thoracic [and] lumbar area, aching" and that the onset was two and a half months prior and a May 7, 1975 STR x-ray report for the lumbar spine noted "mild levo-rotoscoliosis centered at about the L3, 4 level otherwise the vertebrae look completely normal."  The STRs did not contain a separation examination report.  In this regard, in his September 2009 notice of disagreement, the Veteran stated that "[w]hen I was discharged from [s]ervice I had [t]wo items on my report they only did my ulcer [and] never examined my back at all."  Also, only the reverse side of a Standard Form 93 (Report of Medical History) is of record, which was signed by a doctor on October 12, 1976 (the Veteran's period of active duty ended on October 24, 1976).  The front side of this form, which is not of record, allows a Veteran to report whether they have now or ever had medical issues in response to various listed items, one of which is recurrent back pain.  The instructions on the reverse side of SF 93 that is of record referenced that the "[p]hysician shall comment on all positive answers" reported by the Veteran.  On the reverse side of the SF 93 of record, the physician stated "[b]ack pain 1975 treated...with physical therapy exercises, heat and muscle relaxants which relieves pain."  

As noted, the Veteran's period of active duty ended on October 24, 1976.  The Veteran filed a claim for entitlement to service connection for "reaccuring [b]ack pain" on a VA Form 21-526e (Veteran's Application for Compensation or Pension at Separation from Service) dated by him on October 22, 1976.  A January 1977 VA examination report included a diagnosis of "[b]ack [p]ain.  No objective findings on examination."  A February 1977 rating decision denied the Veteran's claim.

The Veteran filed a claim for entitlement to service connection for a back disability in November 1983.  Subsequently, various rating decisions were issued that denied the Veteran's claim and eventually a March 1987 Board decision denied the Veteran's claim for entitlement to service connection for a back disorder.  Various evidence is of record that was obtained as part of these adjudications.  This included an October 1983 VA treatment note that referenced back pain and included an assessment that "x-ray shows mild DJD" and "[c]hronic [b]ack pain, previously unrelieved."  Also, an October 1983 VA consult reported referenced x-ray evidence of DJD in the dorsal spine.  In addition, in a December 1984 statement the Veteran referenced injuring his back while on active duty and stated that "[t]his injury has grown continuously worse since leaving" the military and a private medical record from Dr. G.E.M. (noted to be a chiropractor), which contained record of treatment dating to 1980, referenced symptoms of "[l]ow rib cage muscle spasm - constantly for 6 mo[nths] (off and on 7 y[ea]rs)."  Additionally, a January 1986 VA examination report stated that the Veteran "first had difficulty with his back in 1975" while in the military and that "[s]ince then he has had intermittent pain in the lower dorsal and all along the lumbar region" and provided a diagnosis of "old sprain of the dorsal and lumbar spine with persistent complaints."  The examination report also stated "[r]esidual disability from his injury of 1975 1 per cent of the body."  An accompanying x-ray report of the lumbosacral spine noted "[m]ild scoliosis lumbar spine...No other abnormalities."  

In addition, the private medical record from Dr. G.E.M. (a chiropractor) stated "[a]uto accident in 1979 - [s]ore for 1 week.  [N]o other apparent injury."  Also, a January 1985 private medical record from Dr. H.D.W. stated "[r]ecurring back pain due to work stress" and noted a current diagnosis of acute lumbar sprain/strain.  An additional January 1985 private medical record from the same provider stated that the Veteran had injuries sustained as the result of insidious onset during the past year and that he suffered injuries to the neck and mid back as a result of work stress.  It was also noted that the Veteran's sprains/strains were probably permanent in nature, that the Veteran's symptoms would be recurrent and that he could expect intermittent exacerbations of pain and stiffness in his cervical, thoracic and lumbar spine.     

Subsequent to the March 1987 Board decision, the Veteran filed a claim in December 2008 for entitlement to service connection for mild scoliosis of the lumbar spine and DDD of L2-S1, T4-5, T7-8 and T10-11 with osteophytes (as noted on the cover page, the issue on appeal has been characterized generally as entitlement to service connection for a back disability).  VA treatment records are of record dating from April 2007 to October 2013 and included various references to the Veteran's back.  The results of multiple imaging tests from 2007 and 2008 are of record.  In this regard, a June 2008 lumbosacral x-ray report referenced scoliosis and osteophytes and included an impression referencing degenerative changes at the L4-5 level, a July 2008 lumbar spine CT report stated "[s]evere osteoarthritis is present involving the facets, particularity on the right side at L4-5" and included an impression of "[d]egenerative disc disease and osteoarthritis with minimal scoliosis," an October 2008 thoracic spine x-ray report noted degenerative changes in the mid and lower thoracic spine and an October 2008 thoracic MRI reported noted an impression of DDD and osteophyte formation.  

Various VA treatment records referenced the Veteran as having long-standing back pain that dated to the 1970's and his military service.  For example, an April 2007 VA treatment note (which is the first primary care treatment note included in the recent VA treatment records and predates the Veteran's current claim on appeal filed in December 2008) included an impression of "low back ache/ddd - [history of] low back since 1970's," a December 2008 VA physical therapy note referenced that the Veteran reported chronic back pain of over 30 years, a May 2010 VA treatment note referenced constant back pain and "prior injury in the 1970's," a June 2010 VA treatment note referenced "chronic back pain from 1974 had first X ray in 1982 per [Veteran] showed DJD" and included under the plan heading "[b]ack pain: Chronic, secondary to DJD t-spine from 1974" and an October 2010 VA treatment note included an assessment of back pain and stated that "[p]ain has been present and relatively unchanged since the 1970's when he received some service related injury."  The Board notes that the Veteran is competent to report experiencing back pain in service and that that such pain continued since service, which was essentially what was noted in the VA treatment records previously discussed.  The Board additionally finds the Veteran's statements regarding a continuity of symptomatology since service related to his back to be credible.

In October 2013, the Board remanded the Veteran's claim and requested a VA examination and opinion that addressed whether "the Veteran's current back disability is etiologically related to his active military service."  The Veteran was afforded a VA examination in December 2013.  The examination report included a negative response to a question of "[d]oes the Veteran now have or has he/she ever been diagnosed with a thoracolumbar spine (back) condition."  Under the medical history section, it was noted that the Veteran "states that he hurt his back while lifting in 1974."  It was noted that arthritis of the thoracolumbar spine was documented by imaging studies.  Under the medical opinion section and under the heading of "restatement of requested opinion," it was noted "[i]s the patient's low back pain related to his active military service?"  An opinion was provided that "[t]he condition claimed was less likely than not...incurred in or caused by the claimed in-service injury, event or illness."  The accompanying rationale stated in full that:

The patient has an essentially normal exam, with radiographs showing very mild arthritic changes in his lumbar spine.  They are within normal limits for someone of his age group.  Lumbar spine arthritis is multifactorial in nature, and he does not have any findings related to a remote injury.  He has no radicular symptoms.  

Upon review, the Board concludes that the December 2013 examination and provided opinion are of little probative value.  

On the contrary, the historical record showed numerous complaints in the STRs (some of which were discussed above) related to the Veteran's back.  The Veteran filed a claim for entitlement to service connection contemporaneous with his discharge from service.  The Veteran repeatedly reported, both in documents dating from the 1980s and more recently from April 2007, essentially, a continuity of symptomatology since service related to his back.  As discussed, the Board has found such statements to be competent and credible.  We also note that scoliosis was present in service and post service.  The negative evidence does not explain away such finding. 

As noted above, a private medical record from Dr. G.E.M. referenced an auto accident in 1979 and that the Veteran was sore for one week.  It is not clear, however, as to what anatomical location was impacted by this auto accident and where the Veteran was sore.  In addition, January 1985 private medical records from Dr. H.D.W. referenced the Veteran as having back pain due to work stress that was the result of insidious onset during the past year.  As noted, however, the Veteran filed a claim for entitlement to service connection for a back disability in November 1983 and VA treatment records from October 1983 referenced back pain, noted DJD was shown on x-ray and included an assessment of "[c]hronic [b]ack pain, previously unrelieved."  The Veteran's claim and this medical evidence predated the January 1985 private medical record by more than a year, which raises questions regarding the accuracy of the factual premise and conclusions of the January 1985 private medical records.  In addition, as noted, the January 1986 VA examination report stated that the Veteran "first had difficulty with his back in 1975" while in the military, that "[s]ince then he has had intermittent pain in the lower dorsal and all along the lumbar region" and stated "[r]esidual disability from his injury of 1975 1 per cent of the body."  As such, it appears that any work stress referenced in the January 1985 private medical record may have resulted in an exacerbation of the Veteran's previous back condition that had existed since his active service.  As a result, the Board concludes that there is no clear evidence of superimposed trauma.    

In light of the previously discussed on-going symptoms since service related to the Veteran's back, the Board is unable to be rationally disassociate the Veteran's current back disability with the symptomatology he had in service and the events therein.  As such, the Board concludes that lumbar DJD, DDD and scoliosis, is related to his active service and that the back disability was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Entitlement to service connection is therefore warranted and the claim is granted.


ORDER

Entitlement to service connection for lumbar DJD, DDD and scoliosis is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


